Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 1 of 15 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE-OPELOUSAS DIVISION

ARTHUR SAMPSON, JR. and
CONNIE NICHOLS, Individually and on                  CIVIL ACTION NO.:
behalf of others similarly situated

VERSUS                                               HONORABLE JUDGE:

ALLSTATE PROPERTY AND CASUALTY                       MAGISTRATE JUDGE:
INSURANCE COMPANY


                COMPLAINT FOR PROPERTY DAMAGES, PENALTIES,
                ATTORNEY’S FEES AND FOR CLASS CERTIFICATION


       The complaint of ARTHUR SAMPSON, JR. and CONNIE NICHOLS, of lawful age and

residents of the Parish of Evangeline, State of Louisiana, individually and on behalf of others

similarly situated, herein represented by undersigned counsel, represent that:

                                                1.

       Made defendant herein is the following, to-wit:

       a)      USAA CASUALTY INSURANCE COMPANY (USAA), a foreign insurance
               company licensed to do and is doing business in the State of Louisiana.

                                                2.

       Defendant is truly indebted to the complainants in an amount commensurate with the

damages sustained for the following, to-wit:

                                JURISDICTION AND VENUE

                                                3.

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

                                                4.

       Named complainants and potential class members were Louisiana resident policyholders

of USAA Casualty Insurance Company which is a foreign insurance company authorized to do
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 2 of 15 PageID #: 2



and doing business in Louisiana and which issues automobile insurance policies through its

various entities to include USAA General Indemnity Company and USAA Insurance Agency,

Inc. in Evangeline Parish, Louisiana.

                                                5.

       As hereinafter more fully appears, the defendant breached its contractual obligations

under policies issued in Evangeline Parish, State of Louisiana.

                                                6.

       The issues raised herein arise out of defendant’s contractual relations created and issued

within the State of Louisiana.

                                    BACKGROUND AND
                                    BASIS FOR CLAIMS

                                                7.

       On or about February 18, 2017, Complainant, Arthur Sampson, Jr’s, vehicle, a 2012

Mazda 6 Sport, was involved in an accident in the State of Louisiana.

                                                8.

       The Complainant, Arthur Sampson, Jr.’s, vehicle, a 2012 Mazda 6 Sport was severely

damaged in this accident so that the estimates to repair the vehicle exceeded seventy-five percent

of the value of the vehicle. Complainant made a claim against the collision coverage of his

automobile policy with USAA Casualty Insurance Company.

                                                9.

       On or about August 13, 2016, Complainant, Connie Nichols’, vehicle, a 2011 Buick

LaCrosse CXL 4-Door Sedan, received flood damage in Evangeline Parish, Louisiana.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 3 of 15 PageID #: 3



                                               10.

       The Complainant’s vehicle, a 2011 Buick LaCrosse CXL 4-Door Sedan, was severely

damaged in this flood so that the estimates to repair the vehicle exceeded seventy-five percent of

the value of the vehicle. Complainant made a claim against the collision coverage of her

automobile policy with USAA Casualty Insurance Company.

                                               11.

       USAA Casualty Insurance Company is an automobile insurer that writes policies in

Louisiana, including the policy issued to Complainants, which provide that, in return for

payment of a premium, USAA Casualty Insurance Company will pay the actual cash value

(ACV) of an insured vehicle when a total loss occurs.

                                               12.

       To determine ACV, USAA Casualty Insurance Company employed the use of a valuation

product marketed and sold to it by CCC Information Services, Inc. and called the CCC One

Market Valuation Report.

                                               13.

       The aforementioned CCC market valuation report is a product marketed exclusively to

insurance companies like USAA by CCC Information Services, Inc.

                                               14.

       Louisiana law requires insurers to use one of three methods to determine ACV for an

insured’s total loss vehicle as outlined in LSA-R.S. 22:1892.

                                               15.

       LSA-R.S. 22:1892B(5)(a) provides for the use of a fair market survey conducted using

qualified retail automobile dealers in the local market, or the nearest reasonable market if there

are no dealers in the local market.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 4 of 15 PageID #: 4



                                                                                                        16.

       LSA-R.S. 22:1892B(5)(b) provides that the retail cost can be determined by a generally

recognized used motor vehicle industry source; such as, an electronic database, if the valuation

documents generated by the database are provided to the first party claimant, or a guidebook that

is available to the general public.

                                                                                                        17.

       LSA-R.S. 22:1892B(5)(c) provides for the use of a qualified expert appraiser selected and

agreed upon by the insured and insurer.

                                                                                                        18.

       The relevant portion of the CCC One Market Valuation Report for Complainant, Arthur

Sampson, Jr., is copied and inserted here:



           cr&w*ruffi                                                                                                       Prepared for USAA
           ffiq
           t-w
           ¡d
                       NEPORT SUMMARY
           ww CLA¡M INFORMATION
            Owner                                                    Sampson Jr, Sn Arthur
                                                                     612 W lVagnolia St,null
                                                                     ville Plaüe, LA 70586
            Loss Vehicle                                             2012 Mazda 6 Sport Automatic
            Loss lncident Date                                       02t08t2017
            Cla¡m Reported                                           0211412017



           6W
           ærllr
                 INSURANCE INFORMATION
            Repon Reference Number                                   83749177
            Claim Reference                                          03834265300000000400      1


            Adjuster                                                 Barbee, Robert
            Odometer                                                  125,715
            Last Updated                                             0211412017 Q4:21 PM


                                                                                                                  BASE VEHICLE VALUE
           <#/ VALUATION SUMMARY                                                                        This is derived from comparable
                                                                                                        vehicle(s) available or recently available
            Base Vehicle Value                                                     $ 6,463.00           in the marketplace at the time of
            UPD EST $928.00-50%                                                       - $ 464.00        valuation, per our valuation methodology
                                                                                                        described on the next page.
            Adjusted Vehicle Value                                                 $ 5,999.00
            Vehicular Tax (10%)                                                       + $ 599.90              ADJUSTED VEHICLE VALUE
            Tax reflects applicable state, county and municipal
                                                                                                        This is determined by adjusting the
            taxes.
                                                                                                        Base Vehicle Value to account for the
                                                                                                        actual condit¡on of the loss vehicle and
                                                                                                        certa¡n other reported attributes, if any,
                                                                                                        such as refurbishments and after fâctory
           The total may not represent the total of the settlement as other factors (e.9. license and   equipment.
           fees) may need to be taken into account.
                                                                                                        lnside the


                                                                                                        Vehicle




           @    Copyright 2016 CCC lnformation Services lnc. All Rights Reserved                                                        Page 1 of 14
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 5 of 15 PageID #: 5



                                                                                                        19.

       The CCC valuation report describes the “Base Vehicle Value” for Complainant, Arthur

Sampson, Jr.’s 2012 Mazda 6 Sport with 125k miles as $6,463.00.

                                                                                                        20.

       From this $6,463.00 amount an “UPD Est. of $928.00-50%” ($464 unrelated damage) is

applied causing a deduction of $464.00 and giving an “Adjusted Vehicle Value” of $5,999.00. A

10% vehicle tax is then added of $599.90 leaving a Total of $6,598.90.

                                                                                                        21.

       The relevant portion of the CCC One Market Valuation Report for Complainant, Connie

Nichols, is copied and inserted here:



                                                                                                                                    Prepared for USAA


                    REPORT SUMMARY
                                                                                                              The CCC ONE® Market Valuation
                  CLAIM INFORMATION                                                                           Report reflects CCC Information
                                                                                                              Services Inc.’s opinion as to the value
            Owner                                                  Nichols, Connie
                                                                                                              of the loss vehicle, based on information
                                                                   Ville Platte, LA 70586                     provided to CCC by USAA.
            Loss Vehicle                                           2011 Buick LaCrosse CXL FWD
                                                                                                              Valuation was calculated assuming
            Loss Incident Date                                     08/13/2016
                                                                                                              average mileage of 83,900 since no
            Claim Reported                                         08/25/2016                                 odometer value was provided.



                   INSURANCE INFORMATION
            Report Reference Number                                81974934
            Claim Reference                                        017463146000000004001
            Adjuster                                               Gore, Tiffany
            Appraiser                                              Fontenot, Lucas
            Odometer                                               UNKNOWN
            Last Updated                                           08/25/2016 01:36 PM


                                                                                                                      BASE VEHICLE VALUE
                   VALUATION SUMMARY                                                                          This is derived from comparable
                                                                                                              vehicle(s) available or recently available
            Base Vehicle Value                                                   $ 11,340.00                  in the marketplace at the time of
                                                                                                              valuation, per our valuation methodology
            Adjusted Vehicle Value                                               $ 11,340.00                  described on the next page.
            Vehicular Tax (10%)                                                    + $ 1,134.00
            Tax reflects applicable state, county and municipal                                                    ADJUSTED VEHICLE VALUE
            taxes.
                                                                                                              This is determined by adjusting the
                                                                                                              Base Vehicle Value to account for the
            Total                                                     $ 12,474.00                             actual condition of the loss vehicle and
                                                                                                              certain other reported attributes, if any,
           The total may not represent the total of the settlement as other factors (e.g. license and         such as refurbishments and after factory
           fees) may need to be taken into account.                                                           equipment.


                                                                                                          Inside the Report

                                                                                                          Valuation Methodology............................. 2
                                                                                                          Vehicle Information...................................3
                                                                                                          Vehicle Condition......................................6
                                                                                                          Comparable Vehicles............................... 7
                                                                                                          Valuation Notes...................................... 10
                                                                                                          Supplemental Information.......................11




           © Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                     Page 1 of 14



       0901119c9787c161
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 6 of 15 PageID #: 6



                                                22.

       The CCC valuation report describes the “Base Vehicle Value” for Complainant’s 2011

Buick LaCrosse CXL 4-Door Sedan with unknown miles as $11,340.00.

                                                23.

       From this $11,340.00 amount, a 10% vehicle tax is added of $1,134.00 for a “Total” of

$12,474.00.

                                                24.

       Many times the CCC valuation system applies a “Condition Adjustment” either positive

or negative, by using comparable vehicles but without knowing or examining the condition of

the comparables used.

                                                25.

       The CCC Valuation system employs an algorithm to determine the adjustment amount

for the comparables that is based on national data base(s) for vehicles and not local markets.

                                                26.

       NADA valuation reports for Complainant, Arthur Sampson, Jr.’s, vehicle described its

“Clean Retail” value as approximately $6,725.00 adjusted for mileage and options. This amount

compared to the Adjusted Vehicle Value above of $5,999.00 means a difference of $726.

                                                27.

       NADA valuation reports for Complainant, Connie Nichols’, vehicle described its “Clean

Retail” value as approximately $14,175.00 adjusted for mileage and options. This amount

compared to the Adjusted Vehicle Value above of $11,340.00 means a difference of $2,835.00.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 7 of 15 PageID #: 7



                       BREACH OF CONTRACT AND BAD FAITH

                                               28.

       Complainant represents that the CCC valuation report used by USAA Casualty Insurance

Company is unlawfully low in its evaluations of vehicle values and that USAA Casualty

Insurance Company is aware of this fact.

                                               29.

       Complainants represent that the CCC valuation report is used by USAA Casualty

Insurance Company to intentionally undervalue total loss claims through the use of obscure

adjustments that systematically reduce values derived from comparables and do not comply with

any of the methods required for valuation under LSA-R.S. 22:1892.

                                               30.

       Complainants represent that separate and apart from the CCC One Market Valuation

Report, USAA Casualty Insurance Company knew or should have known that other valuation

systems, such as the NADA used car guide or Kelly Blue Book, are the generally accepted

valuation tools. These are used by individuals selling their vehicles, automobile dealerships and

the like so that as a practical matter, complainant’s vehicle cannot be replaced for the lower

amount tendered by USAA Casualty Insurance Company and moreover, the CCC valuation

report valuation does not represent either the actual cash value of the vehicle or the fair market

retail value of the vehicle, the replacement value or the cost to purchase a comparable motor

vehicle.

                                               31.

       On information and belief, under the collision provisions of their insurance policies with

USAA Casualty Insurance Company was obligated to pay for the “loss” of their vehicles.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 8 of 15 PageID #: 8



                                                32.

        The parties intended and Louisiana statutory law demands that the “loss” be considered

the fair market retail value of the vehicles.

                                                33.

        Complainants paid their premiums and submitted a claim to USAA Casualty Insurance

Company for the “loss” of their vehicles.

                                                34.

        USAA Casualty Insurance Company paid only a portion of the “loss”.

                                                35.

        Complainants allege that USAA Casualty Insurance Company’s refusal to pay the full

amount of the “loss” under the terms and provisions of their insurance policy with USAA

Casualty Insurance Company, is a breach of the contract between USAA Casualty Insurance

Company and its insureds, including the Complainants and those individuals similarly situated.

                                                36.

        On information and belief, USAA Casualty Insurance Company has breached its

contractual obligations to the Complainants and other similarly situated, through its use of a

vehicle valuation system which intentionally undervalues the “loss”.

                                                37.

        USAA Casualty Insurance Company owes Complainants and others similarly situated the

fair retail value of their vehicle as their “loss” and not the lower value determined by its

valuation system, and USAA Casualty Insurance Company’s refusal to pay the difference in

value is arbitrary, capricious, without probable cause, and violates their duty of good faith and

fair dealing.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 9 of 15 PageID #: 9



                                                 38.

       USAA Casualty Insurance Company’s use of the CCC valuation report and its refusal to

accept or pay the actual cash value of the vehicle as determined by a method authorized by LSA-

R.S. 22:1892 is a breach of the terms and conditions of its policy with the Complainants and

other similarly situated policy holders.

                                                 39.

       On information and belief, USAA Casualty Insurance Company employs the use of the

CCC One Market Valuation Report knowing that it will undervalue the “loss” of its

policyholders’ vehicles and further, that USAA knew this information at the time it entered into

contract with the petitioner and others similarly situated.

                        USE OF CCC VIOLATES LOUISIANA LAW

                                                 40.

       The aforementioned is a violation of USAA Casualty Insurance Company’s affirmative

duty to adjust claims fairly under the requirement of LSA-R.S. 22:1892 (formerly R.S. 22:658)

and/or LSA-R.S. 22:1973 (formerly R.S. 22:1220) and it is therefore liable for penalties and

attorney’s fees.

                                                 41.

       USAA Casualty Insurance Company’s use of the CCC valuation product caused

Complainants and others similarly situated to be paid less than they would have been had USAA

used a valuation method allowed by LSA-R.S. 22:1892B5.

                                                 42.

       USAA Casualty Insurance Company’s use of the CCC One Market Valuation Report

violates Louisiana law and specifically, LSA-R.S. 1892 (B)(5)(b) in that the CCC One Market

Valuation Report is not a “generally recognized used motor vehicle industry source,” but instead
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 10 of 15 PageID #: 10



 a tool employed for the specific purpose of undervaluing claims and thereby cheating its policy

 holders.

                                                 43.

        Complainants specifically allege that the CCC One Market Valuation Report is not a

 “generally recognized used motor vehicle industry source” within the intendment of R.S.

 22:1892 (B)(5)(b). CCC One Market Valuation Reports are not used by any person or entity in

 the used vehicle industry. It is marketed exclusively to insurance companies with the intent of

 providing increased profits to its insurance company customers by undervaluing total loss

 vehicle claims.

                                                 44.

        Complainants further allege that the CCC One Market Valuation Report is not a “fair

 market value survey” as authorized under LSA-R.S. 22:1892B(5)(a).

                                                 45.

        USAA Casualty Insurance Company’s use of the CCC valuation system is bad faith

 within the intendment of LSA-R.S. 22:1973 and has caused Complainants and other similarly

 situated damages and entitles Complainants and similarly situated to penalties under that statute.

                                                 46.

        Complainants specifically allege that USAA Casualty Insurance Company has violated

 the statutorily imposed duty under LSA-R.S. 22:1973A, which requires an insurer to adjust

 claims promptly and fairly and to make a reasonable effort to settle claims with its insured.

                                                 47.

        Complainants specifically allege that USAA Casualty Insurance Company has violated

 LSA-R.S. 22:1973(B)(5) in that more than 60 days have passed since they submitted satisfactory
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 11 of 15 PageID #: 11



 proof of loss to USAA Casualty Insurance Company and to date, they have not paid the full

 amount due under the terms of their insurance contract.

                                                 48.

        On information and belief, USAA Casualty Insurance Company employs a system which

 specifically misleads their insureds, intentionally undervalues their claims, and intentionally

 refuses to negotiate – all of which violate Louisiana law and the affirmative duty of good faith

 and fair dealing that USAA owes its insureds.

                                                 49.

        Complainants alleged that to the extent that USAA Casualty Insurance Company’s

 insurance policy conflicts with Louisiana State Law it should be deemed amended to conform

 and comply with the law.

                                        CLASS ACTION

                                                 50.

        Complainants pray that this matter be certified and maintained as a class action on behalf

 of all past and present USAA Casualty Insurance Company policyholders who have made claims

 against their policy for the total loss of a vehicle and had those claims undervalued through the

 use of the CCC One Market Valuation Report system and/or other unfair valuation tools used by

 USAA Casualty Insurance Company.

                                                 51.

        Complainants represent that the class consists of numerous policyholders who are located

 throughout the State of Louisiana and the United States, so that joinder of all members is

 impractical.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 12 of 15 PageID #: 12



                                                   52.

        Complainants represent that the questions of law and fact are common to the class which

 include the following, to-wit:

        i.      Is CCC One Market Valuation Report a “generally recognized used motor vehicle

                industry source” or a “fair market value survey” required under Louisiana State

                Law?

        ii.     Does defendant’s use of the CCC One Market Valuation Report system constitute

                bad faith and/or breach of contract?

                                                   53.

        Complainants represent that the claims and defenses of the representative parties is

 typical of the claims or defenses of the class.

                                                   54.

        Complainants represent that while the injury/damage may vary, the measure of injury is

 uniform i.e. the difference between the value determined under the CCC One Market Valuation

 Report system and the actual value as determined under a legal system via NADA, Kelley Blue

 Book or another generally recognized used motor vehicle industry source.

                                                   55.

        Complainants represent that the damages can be determined on a class wide basis by

 using some of the data relied upon by CCC One Market Valuation Report in its computations

 (i.e. year, make, model and mileage of the vehicle) and using a legal source for the value of the

 vehicles such as NADA.
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 13 of 15 PageID #: 13



                                                  56.

        Complainants are members of the class they seek to represent, and their interests coincide

 with, and are not antagonistic to the other class members. Complainants are a representative

 party and will fairly and adequately protect the interest of the class.

                                                  57.

        Complainants represent that the class is or may be defined objectively in the terms of

 ascertainable data such that the Court may determine the constituency of the class for purposes

 of the conclusiveness of any judgment that may be rendered in the case.

                                                  58.

        Complainants further represent that the prosecution of separate actions by or against

 individuals of the class would create a risk of inconsistent or varying adjudications with respect

 to individual members and would establish incompatible standards of conduct for the party

 opposing the class.

                                                  59.

        Complainants represent that the class action is superior to all other available methods for

 the fair and efficient adjudication of this controversy.

                                                  60.

        Complainants pray for a trial by jury.

                                             DAMAGES

                                                  61.

        Defendant is liable to complainant individually and on behalf of others similarly situated

 for all damages including but not limited to:

        a)      The difference between the amount tendered by USAA Casualty Insurance

                Company and the fair market value of the vehicle;
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 14 of 15 PageID #: 14



           b)   Penalties;

           c)   Attorney’s fees;

           WHEREFORE, Complainants, ARTHUR SAMPSON, JR. and CONNIE NICHOLS,

 individually and on behalf of others similarly situated, pray that defendant, USAA Casualty

 Insurance Company, be served with a certified copy of this complaint and be cited to appear and

 answer same, that after all legal delays and due proceedings had, there be a trial by jury,

 judgment rendered herein in favor of complainants and against defendant for such damages as

 are reasonable in the premises, with legal interest from the date of judicial demand until paid, for

 all costs of these proceedings, for attorney’s fees, and for all general and equitable relief allowed

 by law.

                                               RESPECTFULLY SUBMITTED,

                                               KENNETH D. ST. PÉ, APLC

                                               _/s/ Kenneth D. St. Pe´__________________
                                               KENNETH D. ST. PÉ
                                               La. Bar Roll No. 22638
                                               311 W. University Ave., Suite A
                                               Lafayette, LA 70506
                                               (337) 534-4043

                                               THE MURRAY FIRM

                                               _/s/ Stephen B. Murray, Sr._______________
                                               STEPHEN B. MURRAY, SR. (Bar Roll No. 9858)
                                               STEPHEN B. MURRAY, JR. (Bar Roll No. 23877)
                                               ARTHUR M. MURRAY (Bar Roll No. 27694)
                                               650 Poydras Street, Suite 2150
                                               New Orleans, LA 70130
                                               (504) 525-8100

                                               LAW OFFICES OF KENNETH W. DEJEAN

                                               _/s/ Kenneth W. DeJean_______________
                                               Kenneth W. DeJean (Bar Roll #: 4817)
                                               Post Office Box 4325
                                               Lafayette, LA 70502-4325
                                               (337) 235-5294
Case 6:19-cv-00896-JDC-CBW Document 1 Filed 07/12/19 Page 15 of 15 PageID #: 15




                                    WHALEY LAW FIRM


                                    _/s/ John Randall Whaley____________________
                                    JOHN RANDALL WHALEY (#25930)
                                    BENJAMIN H. DAMPF (#32416)
                                    6700 Jefferson Highway
                                    Building 12, Suite A
                                    Baton Rouge, LA 70806
                                    Phone: 225-302-8810
